Citation Nr: 0818733	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  05-35 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
right radial fracture, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for right elbow 
arthritis, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for neurologic 
disability of the right arm, to include as secondary to 
service-connected disability.

4.  Entitlement to special monthly compensation based on loss 
of use of the right upper extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from April 1954 to May 1956.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from October 2003 and December 2004 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Louis, Missouri.  In this regard, 
the Board finds that a statement from the veteran, dated in 
January 2005, can be reasonably construed as a timely 
substantive appeal as to the December 2004 statement of the 
case (stemming from the October 2003 rating decision) that 
denied an rating in excess of 10 percent for residuals of 
right radial fracture.  During the appeal of the increased 
rating claim, a Decision Review Officer (DRO) decision, dated 
in October 2005, granted separate service connection for 
right elbow arthritis with deformity of the radial head, 
effective from September 28, 2004.  The Board will consider 
staged rating in accordance with Hart v. Mansfield, 21 Vet. 
App. 505 (2007), as appropriate.  The December 2004 rating 
decision (as clarified in the October 2005 Statement of the 
Case) denied service connection for additional disability of 
the right forearm, manifested by neurologic impairment.  The 
December 2004 rating decision also denied service connection 
for loss of use of the right upper extremity.

A motion to advance this case on the Board's docket was 
received on March 11, 2008.  This motion was granted by the 
Board on June 2, 2008 due to the veteran's advanced age.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).

The issues of entitlement to service connection for 
neurologic disability of the right arm, to include as 
secondary to service-connected disability, and entitlement to 
special monthly compensation for loss of use of the right 
upper extremity, are addressed in the REMAND portion of the 
decision below and are REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the residuals of 
the veteran's right radial fracture have been manifested by 
complaints of limited ability to supinate his right forearm; 
objectively, the competent evidence shows limitation of 
supination to 30 degrees or less, and pronation limited to no 
less than 80 degrees.  

2.  Throughout the rating period on appeal, the veteran's 
right elbow arthritis with deformity of the radial head is 
manifested by right elbow flexion to no less than 110 degrees 
and extension limited to no greater than 30 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of right radial fracture have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5213 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for right elbow arthritis with deformity of the radial head 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5206-07 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  

In the present case, VA issued VCAA notice letters to the 
veteran dated in August 2003 and October 2004.  The letters 
informed the veteran of what evidence was required to 
substantiate his claims for increased ratings and of his and 
VA's respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to the claims.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the DC 
(Diagnostic Code) under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DC, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability. 

In the case currently before the Board, the VCAA notice 
letters did not make specific reference to the relevant 
diagnostic codes and other applicable information.  As such, 
this error is presumed prejudicial.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudicial error.  See Fenstermacher v. Phila. Nat'l Bank, 
493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).   

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores, 22 Vet. App. at 46.  In the present case, the 
claimant demonstrated actual knowledge of what was needed to 
establish the increased rating claims.  Actual knowledge is 
established by statements by the claimant and the claimant's 
representative on appeal that demonstrate an awareness of 
what was necessary to substantiate these claims.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see also Short 
Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  
Additionally, the December 2004 and October 2005 Statements 
of the Case included descriptions of the rating formula for 
all possible schedular ratings under the relevant diagnostic 
codes.  As such, the failure to include such notice in the 
VCAA letter did not prejudice the veteran here.  The 
correspondence from VA also failed to discuss the law 
pertaining to effective dates.  However, because the instant 
decision denies the veteran's claims for increased ratings, 
no effective dates will be assigned.  As such, the absence of 
notice as to effective dates does not prejudice the veteran 
here.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claims, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error and the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him. 

Legal criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40 and 4.45, see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.

An April 1989 rating decision granted service connection for 
residuals of right radial fracture and assigned a 
noncompensable rating under Diagnostic Code 5213, effective 
January 19, 1989.  In a statement received in March 2003, the 
veteran asserts that an increased evaluation is warranted for 
his service-connected residuals of right radial fracture 
disability.  The October 2003 rating decision on appeal 
increased the evaluation of the veteran's residuals of right 
radial fracture to 10 percent, effective March 27, 2003.  As 
the veteran's claim was received by VA in March 2003, the 
rating period on appeal is from March 2002, one year prior to 
the date of receipt of the increased rating claim.  38 C.F.R. 
§ 3.400(o)(2) (2007).  However, in accordance with 38 C.F.R. 
§§ 4.1 and 4.2 (2007) and Schafrath v. Derwinski, 1 Vet. App. 
589 (1991), the history of the disability is for 
consideration in rating a disability.

As previously noted, the veteran's service-connected 
residuals of right radial fracture are evaluated under 
Diagnostic Code 5213, which addresses impairment of 
supination and pronation.  For VA purposes, normal forearm 
pronation is from 0 to 80 degrees and normal forearm 
supination is from 0 to 85 degrees.  38 C.F.R. § 4.71, Plate 
I (2007).  The Diagnostic Codes pertaining to impairment of 
the elbow, forearm, wrist, hand, and fingers also apply 
different disability ratings based upon whether the major or 
minor arm is affected.  38 C.F.R. § 4.71a, Diagnostic Codes 
5213 through 5230.  Service medical records are normally used 
to determine the handedness of the veteran.  The available 
service medical records do not reflect the veteran's major 
hand/arm.  As such, the Board will resolve doubt in favor of 
the veteran and find that he is right-handed.  Thus, the 
ratings for the major forearm (and elbow) apply.  

Diagnostic Code 5213 provides for a 10 percent evaluation 
where supination is limited to 30 degrees or less.  When 
pronation is lost beyond the last quarter of the arc, the 
hand does not approach full pronation, a 20 percent 
evaluation is assigned.  Where there is loss of pronation 
motion beyond middle of the arc, a 30 percent evaluation is 
assigned.  Diagnostic Code 5213 also provides for a 20 
percent rating for bone fusion with loss of supination and 
pronation of the forearm of the major upper extremity if the 
hand is fixed near the middle of the arc or moderate 
pronation.  A 30 percent rating requires that the hand be 
fixed in full pronation.  A 40 percent rating requires that 
the hand be fixed in supination or hyperpronation.  38 
U.S.C.A. § 4.71a, Diagnostic Code 5213.

As noted above, during the period on appeal regarding the 
increased rating claim for residuals of right radius 
fracture, separate service connection was granted for right 
elbow arthritis in an October 2005 DRO decision.  An 
evaluation of 10 percent was assigned under Diagnostic Code 
5207, effective September 28, 2004.

In this regard, Diagnostic Code 5206, concerning limitation 
of forearm flexion and Diagnostic Code 5207, pertaining to 
limitation of forearm extension, are applicable.  The normal 
range of elbow motion is 145 degrees of flexion and zero 
degrees of extension.  38 C.F.R. § 4.71, Plate I.  Under 
Diagnostic Code 5206, flexion of the major forearm limited to 
100 degrees warrants a 10 percent rating.  Flexion of the 
major forearm limited to 90 degrees warrants a 20 percent 
rating, limited to 70 degrees warrants a 30 percent rating, 
limited to 55 degrees warrants a 40 percent rating, and 
limited to 45 degrees warrants a 50 percent rating.  

Under Diagnostic Code 5207, extension of the major forearm 
limited to 45 degrees warrants a 10 percent rating.  
Extension of the major forearm limited to 60 degrees also 
warrants a 10 percent rating.  Extension of the major forearm 
limited to 75 degrees warrants a 20 percent rating, limited 
to 90 degrees warrants a 30 percent rating, limited to 100 
degrees warrants a 40 percent rating, and limited to 110 
degrees warrants a 50 percent rating.

The Board will now address whether ratings in excess of 10 
percent are warranted for either residuals of right radial 
fracture or right elbow arthritis.  

The competent clinical evidence fails to reveal pronation 
lost beyond the last quarter of the arc, that the hand does 
not approach full pronation, or bone fusion with loss of 
supination and pronation where the hand is fixed near the 
middle of the arc or moderate pronation.  Indeed, upon VA 
examination in September 2003, the veteran had right forearm 
pronation from 0 to 80 degrees and supination of the same 
forearm from 0 to 60 degrees.  The September 2005 VA 
examination report revealed right forearm pronation to 90 
degrees and supination to a neutral position. Based on these 
objective findings, the Board finds that the veteran's 
residuals of right radial fracture warranted no more than the 
current 10 percent rating under Diagnostic Code 5213.

Additionally, the competent clinical evidence fails to reveal 
limitation of flexion of the veteran's major (right) arm to 
90 degrees or limitation of extension to 75 degrees.  In 
fact, the competent clinical evidence fails to show the 
veteran's right elbow flexion to be less than 110 degrees, as 
demonstrated upon VA examination in September 2003 and in 
September 2005.  To the contrary, these VA examinations 
showed right elbow flexion to 140 degrees and normal (145 
degrees, with reference to Plate I), respectively.  The 
evidence also fails to show right elbow extension limited to 
75 degrees.  The September 2003 VA examination report 
revealed extension of 10 degrees short of full (135 degrees, 
with reference to Plate I) and the September 2005 VA 
examination report revealed a 30 degree loss of extension, 
which, in other words, would be equivalent to extension 
limited to 60 degrees.  In this regard, the Board notes that 
extension limited to 60 degrees warrants a 10 percent 
evaluation, but no more, which is the veteran's current level 
of compensation for his right elbow arthritis disability 
under Diagnostic Code 5207.  

The above objective findings do not warrant the next-higher 
20 percent evaluation under Diagnostic Codes 5206/5207 or 
5213.  In so deciding, the Board has considered additional 
limitation of function due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca, 8 Vet. App. at 206-07.  In this regard, the 
Board acknowledges the veteran's complaints, reported at his 
September 2003 VA examination, of a limited ability to 
supinate his right hand.  The veteran also reported pain and 
numbness of his entire right hand for greater than one year.  
The September 2003 VA examiner further noted that the veteran 
had a decreased right grip and slightly decreased right 
pinprick sensation.  The September 2005 VA examination report 
noted that the veteran reported complaints of numbness (or a 
lack of feeling) as well as lack of strength in the right 
hand and wrist.  It was noted that the veteran was conscious 
of limitation of motion.  The 2005 VA examiner noted a weak 
grip and that sensation was diminished over the volar aspect 
of the right hand.  

While recognizing the complaints and findings as detailed 
above, the Board notes that separate service connection is 
currently on appeal with regard to neurologic disability of 
the right arm, as discussed in the Remand following the Order 
section of this decision.  Nevertheless, the Board finds that 
the evidence does not show a disability picture that more 
nearly approximates the next-higher 20 percent evaluation 
under Diagnostic Codes 5206/5207 or 5213.  Indeed, at the 
veteran's November 2005 VA examination, it was noted that the 
veteran denied pain.

The Board has further considered whether any other diagnostic 
code may serve as a basis for an increased rating for either 
of the service-connected disabilities at issue.  However, as 
the veteran's residuals of right radial fracture and right 
elbow arthritis are not comparable to ankylosis of the elbow, 
Diagnostic Code 5205, is not for application.  Diagnostic 
Code 5208 also does not apply here because the objective 
evidence does not reveal flexion limited to 100 degrees, with 
extension limited to 45 degrees.  Finally, as the 
disabilities at issue are not analogous to a flail elbow 
joint, Diagnostic Code 5209 is inapplicable.  There are no 
other relevant diagnostic code criteria for consideration.

In conclusion, the 10 percent evaluations currently in effect 
for both the veteran's service-connected residuals of right 
radial fracture and right elbow arthritis appropriately 
reflect the severity of these disabilities and there are no 
bases for higher evaluations.  Further, the clinical 
evidence, as noted above, does not show distinct time periods 
exhibiting symptoms warranting staged evaluations.  Hart, 21 
Vet. App. at 509-10.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Scars

Additionally, it is noted that the veteran's residuals of 
right radial fracture involve surgical scars of his right 
mid-forearm and right lateral wrist.  Therefore, the Board 
has considered whether the veteran is entitled to a separate 
rating for such scars.  

Disabilities of the skin are addressed under 38 C.F.R. § 
4.118.  Throughout the entirety of the appeal, evidence of a 
superficial and painful scar is required in order to achieve 
a compensable rating under Diagnostic Code 7804.  See also 
Diagnostic Codes 7802, 7803, 7805.  Here the evidence does 
not establish that the criteria for a compensable rating 
under any of the just noted diagnostic codes have been met.  
Upon VA examination in September 2003, the VA examiner noted 
that the above scars were well-healed and nontender.  The 
report of the September 2005 VA examination also noted that 
the scars were well-healed and nontender.  Moreover, the 
veteran has not raised any complaints regarding the scars.  
In view of the foregoing, the Board finds that a separate 
compensable evaluation(s) for scars over the mid-shaft of the 
radius and over the radial styloid are not appropriate here.  
Esteban v. Brown, 6 Vet. App. 259 (1994).

Extraschedular consideration

Finally, the evidence does not reflect that the residuals of 
right radius fracture or right elbow arthritis disabilities 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  In this regard, the September 2005 
VA examination report noted that the veteran had had no 
formal medical evaluation or treatment since the September 
2003 VA examination.  It was also noted that the veteran was 
last employed in a dry cleaning establishment until 
approximately 10 years ago when he retired.  It was further 
noted that the veteran has not work since then.  Hence, 
referral for assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) is not warranted.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of right radial fracture is denied.

Entitlement to a rating in excess of 10 percent for right 
elbow arthritis is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

The veteran contends that service connection is warranted for 
neurologic disability of the right arm, to include as 
secondary to service-connected disability.  The veteran, in 
essence, contends that he has neurologic disability that is 
either directly related to the injury he had in service while 
boxing or is secondary to the now service-connected residuals 
of right radial fracture or right elbow arthritis.  See, 
e.g., Statement from veteran, dated in January 2005.  Upon VA 
examination in September 2005, the VA examiner stated that 
there was now evidence of peripheral neuropathy in the right 
forearm.  It was noted that the veteran had wasting of the 
interosseous muscles, hypesthesias, and weakness of the 
intrinsic muscles of the right hand.  The VA examiner then 
stated that he did not think that the neurologic problems in 
the right hand were due to the forearm fracture.  The VA 
examiner stated that the neurologic problem was most likely 
coming from the cervical spine.  However, the VA examiner 
then noted that the veteran had no complaints referable to 
the cervical spine.  A review of this examination report does 
not reflect that a physical examination of the cervical spine 
was performed.  Lastly, the examination report reflects that 
the VA examiner encouraged the veteran to see a physician to 
have the neurological condition further evaluated.  In this 
regard, the Board finds the September 2005 VA examination 
report raised more questions than it answered.  The Board is 
unclear as to whether the reported neurologic disability is 
due to the service-connected residuals of right radial 
fracture or right elbow arthritis, or due to another factor 
such as a non service-connected cervical spine disability, 
due to the contradictory and unsupported rationale provided 
by the 2005 VA examiner.  See also May 2007 VA neurologic 
note (indicating possible bilateral carpel tunnel syndrome).  
In sum, while there is an indication that the neurologic 
disability of right arm may be associated with the veteran's 
service or service-connected disability, the Board notes that 
the record does not contain sufficient competent medical 
evidence to make a decision on this service connection issue.  
As such, the Board finds that additional clinical assessment 
and medical opinion is needed to adequately address the 
veteran's service connection claim on direct and secondary 
bases to clarify his disability and any etiology thereof.  
38 C.F.R. § 3.159(c)(4) (2007); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As noted in the "Introduction" section above, entitlement 
to special monthly compensation, based on loss of use of the 
right arm, was denied by a rating decision in December 2004.  
A statement received from the veteran in February 2005 may be 
reasonably construed as a notice of disagreement with the 
determination.  Specifically, the veteran stated that he had 
"almost no use of his arm, and request[ed] the regional 
office to take another look at [his] claim."  A statement of 
the case has not been issued with regard to the special 
monthly compensation claim.  Where a statement of the case 
has not been provided following the timely filing of a notice 
of disagreement, a remand, not a referral is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

Upon additional review of the claims file, the Board finds 
that further development is required in order to fulfill VA's 
duty to notify obligations under the VCAA.  Indeed, the VCAA 
notice letters of record do not address the veteran's service 
connection claim for neurologic disability of the right arm, 
to include as secondary to service-connected disability.  As 
such, the veteran has not been informed of what the evidence 
must show to support his claims for direct service connection 
and secondary service connection, or of his and VA's 
respective duties for obtaining evidence.  The veteran also 
was not asked to submit pertinent evidence and/or information 
in his possession to the AOJ regarding his service connection 
claims.  Based on the foregoing, the Board finds that further 
notice is necessary to correct these deficiencies.  

As a final matter, during the pendency of the appeal, the 
notice requirements under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) have also been interpreted to apply 
to all aspects of claims, to include the assignment of 
disability rating and effective date elements.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
the record does not reflect that the veteran was provided 
notice in accordance with Dingess/Hartman, the Board finds 
that corrective notice should be sent to the veteran to so 
comply.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations 
with regard to issues on appeal of 
entitlement to service connection for 
neurologic disability of the right arm, 
to include as secondary to service-
connected disability, as well as 
entitlement to special monthly 
compensation based on loss of use of the 
right arm, in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 38 
C.F.R. § 3.159; Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); and any other applicable 
legal precedent.

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claims for direct and secondary service 
connection, as well as entitlement to 
special monthly compensation, and inform 
him of the division of responsibility 
between him and VA in producing or 
obtaining that evidence or information.  
The veteran should also be advised to 
send to VA all evidence in his possession 
which pertains to the appeal.  He should 
also be provided notice that a disability 
rating and an effective date for the 
award of benefits will be assigned in the 
event of award of any benefit sought.

2.  Arrange for the veteran to be 
examined by an appropriate physician to 
determine whether his neurologic 
disability of the right arm is caused or 
chronically aggravated by any of his 
service-connected disabilities, to 
include the residuals of right radial 
fracture or right elbow arthritis; or if 
it is directly related to his active 
service.  

The examiner should opine as to whether 
the veteran's current neurologic 
disability of the right arm is at least 
as likely as not (50 percent or greater):  
(a) proximately due to, or 
(b) chronically aggravated by, any 
service-connected disability.  The 
examiner is also requested to furnish an 
opinion concerning whether it is at least 
as likely as not (50 percent or greater) 
that the veteran's current neurologic 
disability of the right arm is related to 
his active military service.  

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.

The claims folder should be made 
available to, and reviewed by, the 
examiner in connection with the above 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed.  All necessary tests 
and studies should be accomplished and 
any complaints and clinical 
manifestations should be reported in 
detail.  The examiner must explain the 
rationale for all opinions given.

3.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
neurologic disability of the right arm, 
to include as secondary to service-
connected disability.  If the benefit 
sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.

4.  Readjudicate the issue of entitlement 
to special monthly compensation based on 
loss of use of the right arm.  If the 
benefit sought is not granted, issue a 
statement of the case and afford the 
appellant and his representative an 
appropriate opportunity to respond.  Only 
if a timely substantive appeal is 
received should this matter be referred 
to the RO for appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). Claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B and 7112 (West Supp. 2007).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


